Mr. Chibe Justice Del Toro
delivered the opinion of the court.
Francisco Crespo Martinez, seventeen years old and insolvent, was charged by the district fiscal with burglary in the first degree, and upon his conviction by a jury, he was sentenced by the court to two years in the penitentiary at hard labor.
He filed a motion for a new trial, based on the insufficiency of the evidence, which was overruled by the court.
He appealed to this court and in his brief, which is signed ‘by him alone, he urges a reversal of the judgment because, although he is an indigent person, no counsel had been appointed to defend him, and because the evidence introduced by the prosecution is insufficient.
It appears from the record that the defendant was not defended by counsel at the trial, but it does not appear that *364lie applied to the court, as was the case in People v. Plata, 36 P.R.R. 530, for the assignment of counsel to him.
It is true that in view of the age and circumstances of the defendant, the present might he considered as a proper-case for the trial court to have exercised its discretion and assigned counsel to defend him; but without further showing we do not feel justified in concluding that there was an abuse of discretion, necessitating a reversal of the judgment.
The motion for a new trial, which was prepared by an attorney, was based on a stenographic transcript of the evidence introduced by the prosecution.' The motion itself contains a summary of the evidence. Judging from that summary, it would appear that the appellant is right; but he has neglected to place us in a position to decide the case by his failure to include said stenographic transcript in the record on appeal. In 1910 a case similar to the present one was decided by this court, and since that time the following rule has been uniformly followed:
“Where the transcript of the record does not contain a statement of facts showing the evidence introduced at the trial, a motion for a new trial based on the ground that the verdict was contrary to the evidence cannot be considered on appeal, nor can a statement of the evidence made in the motion for a new trial serv'e as a basis therefor, inasmuch as such a statement does not contain the requisites necessary in order that it may be regarded as an authentic document. ’ ’ People v. Benitez, 16 P.R.R. 758.
The judgment appealed from must be affirmed.